Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s species election of Species and/or subspecies (a specific chemical structure of a β-lactamase probe (i.e., target enzyme substrate), a specific chemical structure of a papain probe (i.e., amplification enzyme substrate), and a colored or fluorescent product generated, in the reply filed on 29 November 2020, are acknowledged, and satisfies the request for specific chemical structure species.  Because applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
The nonelected β-lactamase probe species (in claims 1, 12 and 21)) and the nonelected papain probe species (claims 11 and 21), and all limitations relating to said nonelected species, are withdrawn from further consideration at this time, unless the elected species cannot be found or be made obvious in view of the prior art. The election is being treated as an election without traverse.
Applicant timely responded to the restriction (election) requirement mailed 03 November 2020, in the reply filed on 29 November 2020.

Status of Claims
Claims 1-6, 8, 11, 12 and 21-25 are pending.
	Claims 1-6, 8, 11, 12 and 21-25 are rejected.
	Claim 5 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. PCT/US2018/18548, 02/17/2018, which claims benefit of 62/461,190, 02/20/2017, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/541,111 and WO 2018/152443 A1 appear to be the same; i.e., instant application 16/541,111 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of PCT/US2018/18548.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Drawings
The drawings were received on 14 August 2019.  These drawings are accepted.

Inactived papain’, which is assumed to read either ‘Inactive papain’ or ‘Inactivated papain’.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites: “…, wherein the β-lactamases is selected from the group…”, which should read: “…, wherein the β-lactamase is selected from the group…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 21 recites: “…determining whether a colorimetric signal has been generated…by absorption spectroscopy, preferably, wherein the absorption spectroscopy is carried out at a wavelength of 405 nm;…”

However, it is not clear what the breadth or bounds of the claimed subject matter is/are. The recitation of a 'preferred' limitation implies that the claimed subject matter may also encompass other 'lesser preferred' and/or broader related limitations (MPEP 2173.05(c)). In addition, the term, without the express recitation of a broader limitation in the claim, may be considered to be an indefinite relative term, because it is not clear what the limitation is ‘preferable to’, thereby rendering the breadth or bounds of the claimed subject matter equally unclear (MPEP 2173.05(b)). 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-6, 8, 11 and 12 are  rejected under 35 U.S.C. §103 as being unpatentable over Corry et al. (U.S. Patent Application Publication No. 2005/0227309 A1) in view of van Berkel et al. ((2013) J. Med. Chem. 56: 6945-6953), Flint (International Patent Application Publication No. WO 2008/066832 A2), and Ferraz et al. ((2014) Intl. J. Pharm. Pharmaceutical Sci. 6(2): 658-661).

Corry et al. addresses some of the limitations of claims 1 and 12, and the limitations of claims 4, 5, 6 and 8.
Regarding claims 1, 6 and 12, Corry et al. shows enzyme substrates that exhibit a detectable response following a reaction catalyzed by an enzyme. Particular embodiments concern substrates that provide optical responses when 
In particular embodiments, a detectable optical response is provided when cleavage of the substrate moiety by the β-lactamase generates a free phenolic or thiophenolic group on the dye moiety (pg. 1, para. [0010] [Claim 1, step (a)] [to liberate a thiol] [Claim 6]).
Examples of β-lactamase probes/substrates are described, some of which may be a cephalosporin derivative (pg. 12, para. [0107] and [0108] and structure).  Other examples of structures include a thiophenol group attached to the core β-lactam structure (pg. 88, structures #127 and #128 [Claims 1 and 12] [derivative of the first thiol-β-lac(tam) structure listed [species election]).
	Further regarding claim 1, and regarding claim 8, the term “dye” refers to a compound that absorbs and/or emits light to produce a detectable optical response or reacts with a second molecule to produce a compound that absorbs and/or emits light to produce a detectable optical response. “Dyes” include colored or fluorescent compounds, including chromophores and fluorophores (pg. 5, para. [0053] [Claim 1, step (c)] [incubating an enzyme with an enzyme substrate to generate a signal]).
	Regarding claims 4 and 5, dilutions of TEM-1 enzyme were prepared and incubated with the β-lactam fluorogenic substrate to be tested. The screening method applies to other β-lactamase variants (pg. 88, para. [0497]). The β-lactamase probes/substrates may be potentially used with regard to several 
	Corry et al. further teaches that the (β-lactam) substrate compound can be linked to a carrier molecule, including a protease (pg. 29, para. [0183] and pg. 30, para. [0188]).

	Corry et al. does not show: 1) the β-lactamase probe has a structure selected from the chemical structures shown in claims 1 and 12, including structure #1 [species election] [Claim 1] [step (a)] [Claim 12]; 2) incubating the thiol with a disulfide inactivated amplification enzyme, incubating the activated amplification enzyme with an amplification enzyme substrate to generate an amplified signal [Claim 1, steps (b) and (c)]; 3) the amplification enzyme is a cysteine protease or protease having cysteine protease activity [Claim 2]; 4) the amplification enzyme is a cysteine protease selected from papain [Claim 3]; and 5) a papain probe having a structure selected from the chemical structures shown in claim 11 [Claim 11] [structure #1] [species election]).

	van Berkel et al. provides motivation for modifying the β-lactam substrate chemical structures to contain a thiophenol substituent, shown by Corry et al.,  for the purpose of producing β-lactam compounds as substrates which are amplified for the detection of (broad-spectrum) β-lactamases, by way of addressing the limitations of claims 1 and 12. That is, the chemical structures, 
	van Berkel et al. shows an assay platform for clinically relevant metallo-β-lactamases (MBLs) (pg. 6945, Title [nexus to Corry et al.] [β-lactam probes which are incubated with a β-lactamase]).
	Regarding claims 1 and 12, van Berkel et al. shows the structure of the chromogenic substrate CENTA, which has decorated thiophenol group substituent (pg. 6946, Fig. 1). The improved stability of CENTA (e.g., compared to imipenem) renders it an attractive substrate for inhibitor identification. The liberated thiophenol from CENTA may complicate interpretations of assay results (pg. 6948, column 2, lines 6-11 [nexus to Corry et al.] [liberated thiophenol group]). The chromogenic cephalosporin-based substrates, such as CENTA and nitrocefin, suffer from poor substrate recognition by some MBLs as a result of the high diversity of this enzyme family (pg. 6946, column 2, lines 1-7). The data in Table 1 show the high sensitivity of the fluorogenic MBL substrates, described herein, which enable the use of enzyme concentrations well below those used with chromogenic substrates (pg. 6948, column 2, lines 11-15 and pg. 6947, Table 1). The fluorogenic substrates were compared to the chromogenic substrates (CENTA, nitrocefin and imipenem) and showed improved sensitivity and kinetic parameters (pg. 6945, Abstract).
	That is, van Berkel et al. teaches that the chromogenic cephalosporin (i.e., β-lactam) substrate CENTA is inferior with regard to detection of a broad range of (metallo) β-lactamases compared to other substrates that are CENTA-modified 

	Flint addresses some of the limitations of claim 1, and the limitations of claims 2 and 3.
	Regarding claims 1, 2 and 3, Flint shows a rapid and sensitive assay for the detection of sulfhydryl compounds capable of activating papain that is enzymatically inactive due to the binding of a metal ion to the sulfhydryl group in papain’s active site (pg. 1, lines 5-9 [Claim 1] [a disulfide inactivated amplification enzyme] [Claim 2] [cysteine protease] [Claim 3] [papain]).
The term “sulfhydryl compound” refers to a compound having at least one –SH group. Examples of sulfhydryl compounds include, but are not limited to, methyl mercapten, cysteine, and dithiothreitol (DTT) (pg. 3, lines 22-25 [nexus to Corry et al. and van Berkel et al.] [liberated thiol]). 
oC for 1 minute. A solution of Z-F-R-ρNA was added and the change in absorbance at 410nm immediately after mixing was measured. Papain releases ρ-nitroaniline on hydrolysis of Z-F-R-ρNA, which absorbs at 410nm (pg. 14, lines 10-28 [Claim 1] [steps (b) and (c)]).

	Ferraz et al. addresses the limitations of claim 11.
	Ferraz et al. shows an assay for the determination of papain activity in pharmaceutical formulations (pg. 658, Abstract, Objectives [nexus to Flint] [amplification enzyme is papain]).
	Regarding claim 11, the assay for the determination of papain activity was performed using N-benzoyl-DL-arginine-ρ-nitroanilide (BAPA) (pg. 658, Abstract, Objectives and column 2, para. 4 [Claim 11] [structure #1] [species election]).
The assessment of enzymatic activity is based on the amount of ρ-nitroanilide released over time formed during the hydrolysis of the BAPA substrate caused by active papain, estimated colorimetrically at 405nm at pH6.0 (pg. 658, Abstract, Methods). Results indicated that the method is an alternative, reliable and adequate method to determine papain activity in pharmaceutical formulations (pg. 658, Abstract, Conclusion).



Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the assay method, comprising incubating β-lactam probes with a β-lactamase enzyme, as shown by Corry et al., by using specific chemical compounds [Claims 1 and 12], based on the structure of CENTA, with a reasonable expectation of success. van Berkel et al. teaches that the current chromogenic β-lactam compounds, such as CENTA, used for the detection of β-lactamases have drawbacks in an assay platform and can be improved by modifying their basic cephalosporin structure with substituents that improve the signal emission quality of said structures once incubated with a β-lactamase, and Corry et al. shows generic cephalosporin-based structures which can be modified in a myriad number of ways via substituent addition to create signal generation (MPEP 2143 (I)(A,D,G)). Therefore, it would be obvious to one of ordinary skill in the art, and one would be motivated, to modify the assay method, as shown by Corry et al., to modify the described compounds so as to amplify their signal generation.
One of ordinary skill in the art would have been motivated to have combined the CENTA-based β-lactam probes with an amplification system involving papain, a papain probe and a thiol or thiophenol (see Flint et al.), because van Berkel et al. teaches that the interaction between CENTA and a β-lactamase enzyme liberates a thiophenol, which under current assay platforms may be problematic (pg. 6948, column 2, lines 6-
It would have been further obvious to have incorporated a thiol activating papain amplification step [Claims 1, 2 and 3], as shown by Flint, and the specific papain probe structure, BAPA [Claim 11] [species election], as shown by Ferraz et al., into the assay employing β-lactam probes (as shown by Corry et al. and van Berker et al.), with a reasonable expectation of success, because Flint and Ferraz et al. show that the activation of papain to produce a chromogenic signal is well known, and that a number of different types of thiol or sulfhydryl compounds can be used to activate the inactivated papain in the assay in order to produce said signal (MPEP 2143 (I)(A,G)). In addition, the liberated thiophenol group (as shown by Corry et al.), specifically from the 
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of assay development would always seek to improve on an assay that produces some type of signal emission (whether colorimetric or fluorogenic) by creating compounds and/or adding steps to the assay method which would amplify said signal, thereby optimizing and/or improving the assay as a detection method. One would be further motivated if the assay is to be used in the medical field for the purpose of improving therapeutic treatment to a patient with a potentially life threatening infection (see Gallah et al. (next)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 21-25 are rejected under 35 U.S.C. §103 as being unpatentable over Corry et al. in view of van Berkel et al., Flint, and Ferraz et al., as applied to claims 1-6, 8, 11 and 12 above, and further in view of Singh et al. ((1993) Anal. Biochem. 213: 49-56) and Gallah et al. ((2014) J. Clin. Microbiol. 52(10): 3792-3794).

Corry et al. further addresses some of the limitations of claim 21.
Regarding claim 21, Corry et al. further shows that the disclosed compounds may be used to detect beta-lactamase activity in a wide variety of biologically important environments, such as human blood serum and urine. Such methods include contacting 

Ferraz et al. further addresses some of the limitations of claim 21.
Regarding claim 21, Ferraz et al. further teaches wavelength detection at 405nm (pg. 658, Abstract, Methods [wherein the absorption spectroscopy is carried out at a wavelength of 405 nm]).

Flint addresses the limitations of claim 24.
Regarding claim 24, Flint further teaches that the assay was carried out at 25oC for 1 minute (pg. 14, lines 19-28 [room temperature]). 

3 [Claim 21]; 2) the sample that is obtained from the subject is an unprocessed urine sample [Claim 22]; 3) the unprocessed urine sample is obtained from a subject that has, or is suspected of having, a urinary tract infection [Claim 23]; and 4) the sample is incubated with the reaction components at room temperature for 30 min, 45 min, 60 min or 180 min [Claim 25]. 

	Singh et al. addresses some of the limitations of claim 21, and the limitations of claim 25.
	Regarding claim 21, Singh et al. shows a sensitive spectrophotometric assay for thiol (sulfhydryl) groups using an inactive disulfide derivative of papain (papain-S-SCH3). The  (pg. 49, column 1, Abstract). The reactivated papain catalyzes the hydrolysis of a chromogenic substrate, resulting in an amplified spectrophotometric signal proportional to the initial amount of thiol [Claim 21] [reaction component (ii)] [nexus to Corry et al.] [liberated thiophenol] [nexus to Flint et al. and Ferraz et al.] [amplification enzyme is papain, amplification enzyme substrate]).
Equation 2 shows an example of a chemical reaction involving the derivative of papain, papain-S-SCH3 (pg. 49, column 2, para. 1 and Eq. [2]).
	Regarding claim 25, an excess of papain-S-SCH3 solution was added to the test thiol solution containing an unknown amount of thiol in a glass tube. The reaction mixtures were incubated for about 1h at room temperature, treated with a substrate solution, and the absorbance of the solutions read at 410nm at 30 min and 1h time 

	Gallah et al. provides motivation for implementing a β-lactamase test, such as the one encompassed by the amplification assay, as shown by Corry et al. in view of van Berkel et al., Flint, and Ferraz et al., as applied to claims 1-6, 8, 11 and 12 above, which detects extended-spectrum β-lactamases, e.g., as produced by Enterobacteriaceae, by way of addressing the limitations of claims 22 and 23.
	Gallah et al. shows a β-Lacta test that was used to assay 200 urine samples showing Gram-negative bacilli (pg. 3792, Abstract [nexus to Corry et al.] [An assay to determine whether a urine sample from a subject comprises a β-lactam resistant bacterium]).
	Regarding claims 22 and 23, urinary tract infections (UTI) are among the most frequent bacterial infections in the community and health care setting. The described chromogenic test was developed for the rapid detection of strains of Enterobacteriaceae with decreased susceptibility or resistance to third-generation cephalosporins conferred by enzymes such as extended-spectrum β-lactamases (EBSLs) and carbapenems. The aim of the study presented was to highlight the time saved in cases of UTI when the β-Lacta test (BLT) is performed directly with urine (pg. 3792, column 1, para. 2 thru para. 3).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the amplification assay 
It would have been further obvious to have: 1) incorporated the papain derivative papain-S-S-CH3 into the amplification assay as a method for determining the presence of β-lactam resistant bacteria [Claim 21]; and 2) performed the assay for 30 min [Claim 25], as shown by Singh et al., with a reasonable expectation of success, because Singh et al. shows a papain enzyme derivative that is amenable to activation by a thiol-based compound to be used in an amplification assay, which is the assay, shown by Corry et al. in view of van Berkel et al., Flint, and Ferraz et al., as applied to claims 1-6, 8, 11 and 12 above (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Singh et al. teaches that a linear relationship is observed between the amount of thiol supplied and the restored activity of papain (pg. 52, column 1, para. 1). In addition, the sensitivity of the assay can be further enhanced by using a higher concentration of the substrate for papain (pg. 52, column 1, para. 2). That is, because of the stoichiometric relationship between thiol addition and papain activation, 
It would have been further obvious to have adhered to specific parameters in the performance of a urine test, such as: 1) using an unprocessed urine sample [Claim 22];  and 2) using a urine sample from a patient with an actual or suspected urinary tract infection [Claim 23], as shown by Gallah et al., with a reasonable expectation of success, because Gallah et al. shows an assay to determine whether a urine sample from a subject comprises a β-lactam resistant bacterium, which is the method, as shown by Corry et al. (MPEP 2143 (I)(A,G).
One of ordinary skill in the art would have been motivated to have made those modifications, because Gallah et al. teaches that there has been an increase of 282% in the incidence of extended-spectrum β-lactamase producing Enterobacteriaceae, which has led to a rise in treatment failures associated with serious and potentially life-threatening infections (pg. 3792, column 1, para. 1). Therefore, one of ordinary skill in the art of medical assay development would be motivated to develop and optimize an assay platform which ultimately amplifies a signal indicating the presence of β-lactamase enzyme (and, therefore, a β-lactamase- producing bacterium), such that the assay is improved by identifying said enzyme in a sample under conditions in which an “un-amplified” assay returns negative results; e.g., a sample in which the bacteria are at very low levels or a sample which contains β-lactamase- producing bacteria of diverse genera (MPEP 2144 (I)).
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651